Citation Nr: 1025678	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  04-18 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation 
under 38 C.F.R. 
§ 4.30, beyond October 31, 2004, for convalescence following 
surgery.

2.  Entitlement (following the temporary total evaluation under 
38 C.F.R. § 4.30) to a disability rating in excess of 30 percent 
prior to July 28, 2009, for service-connected residuals of a 
right ankle injury with subtalar dislocation.

3.  Entitlement to a disability rating in excess of 40 percent on 
or after July 28, 2009, for service-connected residuals of a 
right ankle injury with subtalar dislocation.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1975 
and from June 1976 to December 1976.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2006, the Veteran presented testimony at a personal 
hearing conducted at the Waco RO before the undersigned who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the Veteran's claims folder.

The Board remanded the matters on appeal for further development 
in November 2006 and September 2007.  Unfortunately, additional 
development needs to be undertaken before decisions can be 
reached on these issues.

As noted in the September 2007 remand, in a February 1995 
statement, the Veteran indicated that he wanted to file an 
38 U.S.C.A. § 1151 claim for injuries incurred from treatment at 
the San Francisco VA medical center (VAMC).  This issue has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  

As will be discussed in greater detail below, the evidence of 
record shows that the Veteran has claimed unemployability due to 
his service-connected residuals of a right ankle injury with 
subtalar dislocation and, therefore, the issue of entitlement to 
a TDIU has been reasonably raised by the record.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Procedural history

As the procedural history is somewhat complicated in this case, 
the Board will briefly outline the issues presently on appeal.  
In August 2003, the Veteran filed a claim for an increased rating 
for his service-connected residuals of a right ankle injury with 
subtalar dislocation (hereinafter right ankle disability), which 
was rated as 20 percent disabling effective February 2, 1995.  In 
a January 2004 rating decision, the RO denied the claim and the 
Veteran appealed.  In April 2004, the Veteran filed a claim for a 
temporary total rating as the result of surgery he received in 
April 2004 at the Albuquerque VAMC.  In a May 2004 rating 
decision, a temporary total rating was assigned effective April 
9, 2004.  A 20 percent rating was assigned from August 1, 2004.  
In October 2004, the Veteran requested an extension of that 
temporary total evaluation.  In a May 2005 rating decision, the 
RO extended the temporary total rating to October 31, 2004, with 
a 20 percent rating assigned from November 1, 2004.  As 
previously discussed in the September 2007 Board remand, the 
Board has taken jurisdiction of the issue of entitlement to an 
extension of a temporary total evaluation under 38 C.F.R. § 4.30, 
beyond October 31, 2004, for convalescence following surgery.  

In a November 2005 rating decision, the RO granted a 30 percent 
rating for the service-connected right ankle disability effective 
November 1, 2004.  In the September 2007 decision, the Board 
denied the issue of entitlement to a disability rating in excess 
of 20 percent prior to April 9, 2004 for service-connected right 
ankle disability.  Most recently a January 2010 rating decision 
assigned a 40 percent rating effective July 28, 2009.  The rating 
decision noted that this decision represented a total grant of 
benefits sought on appeal for this issue.  However, as the 40 
percent rating was not assigned effective the date after the 
Veteran's period of convalescence ended, there remains the issue 
of whether he is entitled to a rating in excess of 30 percent 
disabling during that period.  Moreover, although 40 percent is 
the maximum rating assigned pursuant to diagnostic code 38 C.F.R. 
§ 4.71a, Diagnostic Code 5270, it might be possible for the 
Veteran to obtain a higher rating under another diagnostic code.  
According the issues pertaining to higher ratings for the 
service-connected right ankle disability have been 
recharacterized as reflected above.  

Additionally, the Veteran has indicated that since his April 2004 
surgery, he has not been able to work due to his service-
connected right ankle disability.  Following the Board's 
September 2007 remand, a decision of the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court")." 
stated that the claim for TDIU is not a separate claim for 
benefits but rather is an attempt to obtain an appropriate rating 
for a disability as part of an initial adjudication of a claim or 
as part of a claim for increased compensation.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  In this case, the Veteran has contended 
that he cannot work due to his service-connected right ankle 
disability.  Thus, the Board finds that a claim of entitlement to 
a TDIU is reasonably raised by the record.  However, the RO has 
not expressly adjudicated the issue of entitlement to a TDIU.  
The Veteran would therefore be prejudiced if the Board were to 
decide this claim without prior adjudication by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  Accordingly, the claim for 
entitlement to TDIU must be remanded to the RO for adjudication 
prior to the rendering of a decision by the Board on this claim. 


September 2007 Remand

In the September 2007 remand, the Board requested that the RO 
send the Veteran a notice letter that complies with 38 U.S.C.A. § 
5103(a), 38 C.F.R. § 3.159(b), and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), and includes notice of the evidence necessary to 
substantiate a claim for an extra-schedular rating.  It was also 
requested that the RO obtain all physical therapy records from 
April 2004 forward; scanned consultation reports from November 
and December 2004 that were missing from the printed VA treatment 
records from Odessa, Texas, and Big Spring, Texas; as well as all 
medical treatment records from VA facilities (including 
facilities at Albuquerque, New Mexico; Big Springs, Texas; and 
Dallas, Texas) from December 2006 forward.

Regarding the notice letter, in October 2007 the Veteran was 
provided with a notice letter that addresses the information and 
evidence necessary to establish a higher rating and also the 
criteria for an extra-schedular rating.  However, the notice 
letter incorrectly identified entitlement to a disability rating 
in excess of 20 percent prior to April 9, 2004, for service-
connected residuals of a right ankle injury with subtalar 
dislocation as an issue still on appeal when it had been denied 
by the Board in September 2007.  In June 2008, the AMC sent a 
corrected notice letter that still mischaracterized the issues on 
appeal.  Moreover, the letter did not address the elements 
necessary to establish a TDIU rating, an issue that is now on 
appeal.  Accordingly, the Board finds that the Veteran should be 
provided with another notice letter that correctly identifies the 
issues on appeal as well as the information and evidence 
necessary to establish an increased rating, an extension of a 
convalescent rating under 38 C.F.R. § 4.30, an extra-schedular 
rating under 38 C.F.R. § 4.16; and TDIU.  

A review of the evidence of record reveals that the scanned 
consultation reports from November and December 2004 from Odessa, 
Texas, and Big Spring, Texas as well as all medical treatment 
records from Albuquerque and Big Springs VA facilities from 
December 2006 forward were associated with the claims file.  The 
Board observes that a record from the Dallas VAMC indicates that 
there are no records at that facility.  

Further, the remand noted that very few physical therapy 
treatment notes were of record.  It appears that the Veteran has 
been going to physical therapy since October 2004.  Accordingly, 
complete therapy records were requested in order to get an 
accurate picture of the Veteran's recovery from his April 2004 
surgery.  

The Board observes that the printed consultation reports from 
November and December 2004 are physical therapy records from 
M.P.T. & S.R., who appear to have been contracted by VA to 
provide the Veteran's physical therapy.  However, it still 
appears that the complete physical therapy records have not been 
associated with the claims file.  A December 2004 record 
indicated that the Veteran came out of a cast and into an 
orthopedic boot on August 27, 2004.  It is unclear whether he 
began physical therapy at that time.  An October 2005 VA record 
from the Odessa Community based outpatient clinic reflects that 
the Veteran was a regular patient in the clinic and has been 
convalescing since his April 2004 surgery.  Importantly, it was 
noted that physical therapy had not yet released him.  Currently 
the physical therapy records in the claims file date from 
November 2004 to January 2005.  The Board notes once again that 
evidence addressing the state of the Veteran's right ankle 
following his surgery is crucial to establishing his period of 
convalescence, in rating functional loss, and in deciding whether 
an extra-schedular evaluation is warranted due to marked 
interference with employment.  Therefore, efforts to obtain the 
Veteran's complete physical therapy records from M.P.T. & S.R. 
should be undertaken on remand.  

Further, the Board outlined in great detail the confusion 
surrounding the nexus between the Veteran's current right foot 
condition and the service-connected injury he incurred during 
service as well as the relationship between the service-connected 
disability and the April 2004 VA surgery.  In September 2007, the 
Board sought a clarifying medical opinion to ascertain whether 
the Veteran's April 2004 surgery was related to the in-service 
injury or to the Veteran's non-service connected congenital club 
foot deformity and what aspects of the right ankle condition are 
due to the in-service injury and which are due to the congenital 
club foot deformity.  An examination that was to address these 
questions was obtained in July 2009.  As will be discussed below, 
the Board finds this examination inadequate upon which to base a 
determination as it fails to address the questions asked in the 
September 2007 remand with sufficient detail.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  

As previously discussed, part of that confusion centers around 
the mistaken assumption that the Veteran fractured or dislocated 
his ankle during service.  As discussed below, this confusion 
began because of a preliminary, unconfirmed assessment by the 
first examiner to examine the Veteran's right ankle after he had 
stepped in a chuck hole while running during service.  The 
confusion has been perpetuated by the RO's wording of a nexus 
opinion sought from a medical examiner, the wording of the 
service-connected disability, conflicting hospital summaries from 
a 1978 surgery, the Veteran's firm belief that he dislocated his 
ankle in August 1976, and the failure to carefully review the 
entire claims folder.  The Board once again finds it necessary to 
outline the history of the Veteran's in-service injury.

In August 1976, while the Veteran was running during service, he 
stepped in a chuck hole.  His right foot hurt and he reported to 
sick call.  The August 1976 examiner recorded that the Veteran 
had an inversion sprain that presented with foot partially 
adducted at the subtalar joint.  While placing the foot in 
traction, the examiner heard a mild click and the Veteran stated 
that the foot then felt better.  The examiner looked at the x-
rays and made a note, with a question mark, that pre-traction x-
rays showed a partial subtalar dislocation?

Yet, upon examination the following day, the orthopedic examiner 
noted the lack of medial pain or tenderness and the fact that the 
ankle was swollen and tender only laterally.  The Veteran then 
told the examiner that his feet had always turned in a bit and 
that he had worn braces as a child.  The examiner consulted with 
two others in the orthopedic department and concluded that in the 
absence of clinical symptoms medially, the Veteran's apparent 
tarsal abnormalities were chronic.  Thus, the initial impression 
of a partial subtalar dislocation was rejected on the basis of 
the Veteran's symptoms the day after he twisted his foot in the 
chuck hole.

When the Veteran returned to the clinic two weeks later, the 
orthopedic examiner found dorsiflexion to neutral only with fixed 
varus heel, which was compatible with uncorrected talipes 
equinovarus (TEV), commonly called club foot.  The medical board 
found that there was essentially no tenderness over the lateral 
ligaments, although a minimal thickening was still present on 
palpation and inspection.  The medical board concluded that the 
Veteran's lateral ligament strain had essentially resolved 
without residual.  However, there was significant limitations of 
the right ankle and hind foot secondary to congenital talipes 
equinovarus.  

After separating from service, the Veteran filed a claim for 
service connection for his right foot.  In scheduling a 
compensation and pension (C&P) examination, the RO asked the 
examiner to distinguish between the limitations of the Veteran's 
congenital condition and the residuals of a dislocated right 
ankle.  The record does not show that the October 1977 C&P 
examiner reviewed any service treatment records.  He diagnosed 
history of subtalar dislocation of the right ankle.  He pointed 
out that his clinical findings were typical of the findings 
ordinarily found in residuals of a congenital club foot, 
particularly the atrophy in the right calf, which was much 
greater than would be accounted for by cast immobilization 
following dislocation of an ankle.  The limitation of 
dorsiflexion and the limitation of eversion at the subtalar joint 
were also findings usually seen with a history of congenital club 
foot.  However, with respect to the Veteran's subjective 
complaints (that is, the pain he was experiencing), the examiner 
stated that he could not definitely state that these complaints 
were not a residual of the dislocation of an ankle.

In a January 1978 rating decision, the RO noted that the clinical 
findings with respect to the Veteran's right ankle all related to 
his congenital club foot deformity, but since the October 1977 
examiner could not state that the Veteran's subjective complaints 
were not a residual of an ankle dislocation, the RO resolved what 
it saw as reasonable doubt in favor of the Veteran and granted 
service connection.  The Veteran's service-connected disability 
was called "residuals of right ankle injury, with subtalar 
dislocation."

Conflicting hospital reports regarding a 1978 surgery have also 
caused confusion.  The report dated March 1978 recorded that the 
Veteran presented to an outpatient clinic in Martinez, 
California, complaining that the increasing pain of his right 
foot was related to his in-service injury.  After consultation 
with a specialist, it was determined that the Veteran had 
residuals of his congenital club foot deformity that required a 
Dwyer osteotomy of the calcaneus.  In response to the Veteran's 
insistence that his problems were related to service, Dr. C. 
explained to the Veteran that the problems with his right foot 
were not from a service-related injury, but were a residual of 
his congenital club foot deformity.  On February 13, 1978, the 
surgery was performed and with the exception of some post-surgery 
issues regarding the Veteran's desire for narcotic pain 
medication, the Veteran did quite well and was discharged to home 
eight days later.

In May 1978, Dr. C. prepared a very different hospital summary 
report to cover the same February 1978 surgery.  In the revised 
report, he stated that the Veteran's symptoms were entirely 
related to his ankle injury during service.  He noted the 
congenital club foot deformity was directly related to the 
service-connected injury as the Veteran was injured with a 
fracture in the right ankle and mobilized [sic] in a cast.  He 
concluded that the service-connected injury was the direct cause 
of the Veteran's present condition.  He also pointed out that the 
Veteran had experienced significant pain in the post-operative 
period requiring significant amounts of narcotic medications.  
His diagnosis in the revised report was residual calcaneal varus 
aggravated by previous service injury to the right foot.

In June 1978, at the request of the RO, a VA physician (Dr. R.) 
contacted Dr. C. about the conflicting hospital summary reports 
from the Veteran's February 1978 surgery.  Dr. C. stated that the 
revised report was written under duress due to pressure by the 
Veteran, the service representative, and the VA hospital 
administrator.  His medical opinion was that the Veteran's basic 
pathology was the congenital club foot deformity that was not 
aggravated by the service-incurred injury.

The confusion over the Veteran's initial injury has been 
perpetuated by his own account of his medical history.  The 
record is replete with notes in the subjective medical history 
portion of examination reports that the Veteran dislocated his 
ankle in 1977 when he was running during service and stepped into 
a chuck hole.  Indeed, at one point after conflicting hospital 
summary reports had been issued with respect to his 1978 right 
foot surgery, the chief of orthopedic surgery at the VA facility 
in Martinez, California, met with the Veteran to discuss his 
right foot condition.  That physician explained to the Veteran 
that he had never dislocated his ankle during service and that 
his current problems with his right foot were residuals of his 
congenital club foot deformity.  His report noted that 
notwithstanding the Veteran's admission that his foot was treated 
by a doctor in early childhood, the Veteran did not accept the 
fact that he had residuals of club foot.

Whatever the Veteran's personal view, the Board has previously 
determined that the Veteran had no serious injury during service.  
An April 1980 decision denied an increased rating for the 
Veteran's service-connected disability, denied service connection 
for his congenital club foot deformity as secondary to his 
service-connected right ankle injury, and denied a claim for 
temporary total evaluation due to convalescence with respect to 
the February 1978 surgery.  The Board noted that there was no 
evidence that the pathology of the Veteran's congenital club foot 
deformity had increased during active military service, so 
service connection for that deformity was not warranted.  With 
respect to the Veteran's claim for an increased rating for his 
service-connected disability, the Board determined that since 
there was no evidence that the Veteran manifested more than a 
moderate limitation of motion of his ankle due to that 
disability, no increase was warranted.  A temporary total 
evaluation due to convalescence was not available because the 
January 1978 surgery was for his congenital club foot deformity, 
rather than for his service-connected right ankle injury.  In its 
decision, the Board pointed out that although it had been 
reported that the Veteran's in-service injury involved a fracture 
of the right ankle, the Board had reviewed the evidence in the 
claims file and concluded that the medical evidence clearly 
showed that the Veteran's in-service injury was a strain of the 
lateral ankle ligaments, and not a dislocation or severe injury.

Finally, the failure to review the claims folder carefully has 
added to the confusion about the Veteran's in-service injury.  
There is no evidence that the Veteran's private physicians have 
been provided with copies of the medical evidence in the claims 
file; rather, their opinions appear to be based on the Veteran's 
oral recitation of his medical history.  There is no indication 
in the reports of the C&P examinations of October 1977, October 
1989, and September 1998 that the claims file was reviewed at 
all.  Although the November 2003 C&P examiner noted in his report 
that he reviewed the claims file, he appears to have relied upon 
the Veteran's medical history statement that his in-service 
injury required open reduction and internal fixation because his 
diagnosis was status post fracture of the right ankle and 
calcaneous with open reduction, internal fixation.  Similarly, 
the September 2005 C&P examiner noted that the claims file was 
available and had been reviewed, but he recorded that the Veteran 
had dislocated and fractured his ankle while on patrol in the 
Republic of Vietnam and had had two surgical repairs for that 
injury.  He diagnosed status post right ankle fracture with 
subtalar dislocation.  Neither the November 2003 examiner nor the 
September 2005 examiner indicated in their reports that they had 
any knowledge that the Veteran had been diagnosed with a 
ligaments strain rather than a fracture or dislocation during 
service.

All of this confusion means that when the Veteran had his second 
right ankle surgery in April 2004, no medical opinion was 
obtained about whether that surgery was related to the congenital 
club foot deformity or to the service-connected ligaments strain.  
The preoperative diagnosis was right subtalar joint 
osteoarthritis and sural nerve neuritis.  The records reflect 
that the Veteran underwent a right subtalar joint arthrodesis and 
sural neurectomy.  The postoperative diagnosis was right subtalar 
joint osteoarthritis and sural nerve neuritis.  In September 
2007, the Board requested a VA opinion to address this issue.  
The Board explained that a temporary total convalescence rating 
is available only with respect to service-connected disabilities.  
Without an opinion addressing the nexus between the in-service 
injury and the April 2004 surgery, the Board cannot determine the 
Veteran's entitlement to an extension of his temporary total 
evaluation due to convalescence.  Moreover, with respect to the 
proper rating of his service-connected disability following the 
temporary total evaluation due to convalescence, a medical 
opinion is needed to determine the extent to which his current 
condition is due to the in-service strained ligaments, rather 
than to his congenital club foot disability.

Specifically, the directives of the September 2007 remand asked 
the examiner to offer an opinion with complete rationale as to 
(a) whether the Veteran's April 2004 surgery was related to the 
in-service injury or to his congenital club foot deformity (and 
if such an opinion is not possible, please explain why it is not 
possible); (b) the current condition of the Veteran's right 
ankle, including whether ankylosis is present (and if so, the 
degree of ankylosis), and in that opinion, to identify what 
aspects of the Veteran's right ankle condition are due to his in-
service injury and which are due to his congenital club foot 
deformity (and if such an opinion is not possible, please explain 
why it is not possible); and (c) the extent to which the Veteran 
is able to return to work, and in that opinion, please do not 
limit the discussion merely to the ability to operate heavy 
equipment, but rather address his general employability. 

Pursuant to the remand, in July 2009, the Veteran underwent a VA 
examination.  The examiner characterized the Veteran's in-service 
injury as a subtalar dislocation.  However, despite his notation 
that he reviewed the claims file, the examiner did not comment on 
the in-service medical board report which, after further 
examination and review, indicated that the Veteran had a lateral 
ligament strain.  The examiner diagnosed surgical fusion right 
ankle secondary to fx (fracture)/dislocation of the right ankle 
in 1976.  The examiner added that the Veteran had a partial 
fusion of the subtalar dislocation of the right ankle in 1977 and 
a fusion of the right talus and calcaneus with retained hardware 
in 2004.  However, the Veteran did not undergo surgery in 1977.  
As referenced above, the Veteran had a Dwyer osteotomy of the 
calcaneus for his non-service connected congenital club foot 
deformity in February 1978.  In April 2004, the Veteran underwent 
a right subtalar joint arthrodesis and sural neurectomy.  
Significantly, the examiner did not comment as to whether either 
surgery was related to the Veteran's service-connected in-service 
injury or to his non-service connected congenital club foot 
deformity as requested by the remand.  

Further, it appears that examiner rendered a medical opinion on 
an inaccurate characterization of the Veteran's service-connected 
in-service injury.  In this regard, in the July 2009 VA 
examination report, under the heading "providers restatement of 
requested medical opinion" was written is the patient's current 
ankle problem related to a fx/dislocation during service? Is due 
to or a result of fx/dislocation right ankle with surgery.  Under 
nonstandard examiners medical opinion was written the 
condition/disability is patient's current ankle problem related 
to a fx/dislocation during service?  Is most likely caused by or 
a result of fx/dislocation right ankle with surgery.  As 
discussed in significant detail above, the final in-service 
medical board report, which has been referred to by both the 
chief of orthopedic surgery at the Martinez VA facility in 1978 
and the Board in 1980, determined that the Veteran did not 
fracture or dislocate his right ankle during service but rather 
had a lateral ligament strain.  Thus, the VA examiner's opinion 
appears to be based on an inaccurate premise, i.e. that the 
Veteran fractured or dislocated his right ankle during service.   

The examiner added that the Veteran had an asymptomatic 
congenital problem which apparently did not preclude his entry 
into military service.  This did not come to light until he had 
the accident followed by surgery in 1977.  The Veteran did well 
until 2007 when increasing pain levels forced him to stop work.  
He then had a complete fusion of the joint with retained 
hardware, and unfortunately had damage to the sural nerve during 
surgery which caused constant pain and heavy usage of pain 
medications, which are affecting his ability to function 
normally.  Although there was a congenital problem, the last 
surgery was related to the injury on active duty and not the 
congenital problem, which was unrecognized up to the time of the 
injury.  It was noted that the Veteran had an altered mental 
status due to chronic pain and usage of pain medications.  This 
would render him unemployable in most ordinary circumstances as 
he would represent a hazard to himself and others.  

The Board notes that not only does the VA examiner report 
incorrect dates of the Veteran's surgeries (1977 should be 1978 
and 2007 should be 2004), he did not explain as requested by the 
September 2007 remand how the April 2004 surgery was related to 
the Veteran's service-connected disability.  In fact, the Board 
notes that the examiner did not appear to refer to the April 2004 
surgery records at any point in the examination report.  The 
value of a physician's statement is dependent, in part, upon the 
extent to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 
177, 180 (1995).  

Additionally, as the July 2007 VA examiner did not base his 
opinion regarding the current state of the Veteran's service-
connected disability on an accurate factual 



background, the examiner's conclusion that the Veteran cannot 
work because of the medication he takes following his 2004 
surgery (which the examiner did explain why it relates to the 
Veteran's service-connected disorder), is not sufficient.  
Accordingly, a remand is necessary for an examination and opinion 
that fully addresses the questions asked in the remand 
directives.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the Veteran 
with a notice letter that addresses the 
information and evidence necessary to 
substantiate his claim for an increased 
rating, an extension of a convalescent rating 
under 38 C.F.R. § 4.30, an extra-schedular 
rating under 38 C.F.R. § 4.16; and TDIU.  

2.  After securing any necessary release(s) 
from M.P.T. & S.R. and any other provider, 
the complete physical therapy records 
following the Veteran's April 2004 right foot 
surgery should be associated with the claims 
file.  (Initials are being used to protect 
the identity of the Veteran.  In any 
correspondence to the Veteran, use the 
complete name of M.P.T. & S.R. to aid the 
Veteran in identifying these records.)  

3.  Any current VA treatment records 
pertaining to the Veteran's service-connected 
disability from 2008 to the present should be 
associated with the claims file.  

4.  After all of the above development has 
been completed, schedule the Veteran for a VA 
examination.  The claims file must be made 
available to the examiner and the examiner's 
report should indicate that it was reviewed.  
In addition, a copy of this remand, which 
includes a detailed discussion of the 
Veteran's past medical history, should be 
provided to the examiner and the examiner's 
report should indicate that it was reviewed.  
All necessary tests should be given and any 
results from such tests should be addressed 
in the examiner's report.  The examination 
report should fully explain any conclusions 
reached.  

The examiner should opine with a complete 
rationale as to (a) whether the Veteran's 
April 2004 surgery was related to the in-
service injury or to the Veteran's non-
service connected congenital club foot 
deformity (and if such an opinion is not 
possible, please explain why it is not 
possible); (b) the current condition of the 
Veteran's right ankle, including whether 
ankylosis is present (and if so, the degree 
of ankylosis).  In that opinion, identify 
what aspects of the Veteran's right ankle 
condition are due to his in-service injury 
and which are due to his non-service 
connected congenital club foot deformity (and 
if such an opinion is not possible, please 
explain why it is not possible).

In particular, the examiner should 
specifically address the Veteran's in-service 
injury as detailed in the service treatment 
records as well as discussed above in the 
body of this remand.  The examiner should 
also note the April 1980 Board decision that 
denied service connection for the congenital 
club foot deformity.  The examiner should 
also address the April 2004 surgery when 
rendering any conclusions.  

Regarding the Veteran's contention that he 
cannot work, the examiner should comment on 
his ability to engage in any type of full-
time employment as the result of his service-
connected disabilities.  In rendering any 
conclusions, the examiner should address only 
the portion of the Veteran's right foot/ankle 
that is service-connected on the Veteran's 
ability to secure substantially gainful 
employment.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

5.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  In 
particular, the RO should adjudicate the 
Veteran's claim for TDIU.  If the benefits 
sought are not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).





 Department of Veterans Affairs


